Citation Nr: 0124640	
Decision Date: 10/15/01    Archive Date: 10/23/01

DOCKET NO.  99-16 874	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Entitlement to an increased rating in excess of 20 percent 
for chronic lumbosacral sprain with degenerative disc 
disease, L5-S1, and arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1944 to 
November 1946.  He had an additional period of active 
military service from August 1950 to August 1953.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 RO rating decision, which 
denied the veteran's increased rating claim for a lumbosacral 
spine disability and continued a 20 percent evaluation for 
such.  The veteran perfected an appeal of this determination.

In a VA Form 9 (substantive appeal), dated in November 1999, 
the veteran requested a personal hearing before a member of 
the Board.  However, he subsequently withdrew this hearing 
request in June 2000.  


FINDING OF FACT

The veteran's chronic lumbosacral sprain, with degenerative 
disc disease at L5-S1 and arthritis, results in recurring 
attacks of pain with intermittent relief, which is productive 
of no more than severe impairment.


CONCLUSION OF LAW

The criteria for a 40 percent rating for chronic lumbosacral 
sprain with degenerative disc disease, L5-S1, and arthritis 
are been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.3, 4.7, 4.21, 4.40, 4.45, 4.71a, 
Diagnostic Code 5293 (2001).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a) (as amended); 66 Fed. Reg. 45,620 (to 
be codified as amended at 38 C.F.R. § 3.102).  They also 
include an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (as amended); 66 
Fed. Reg. 45,620 (to be codified at 38 C.F.R. § 3.159(b)).  
In addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,620 (to be codified at 
38 C.F.R. § 3.159(c)).

The record reflects that the veteran in this case has 
submitted previous claims for an increased rating evaluation 
for his service-connected lumbar spine disability, with the 
most recent submission having been in September 1996.  On the 
occasion of this particular submission, the veteran requested 
that VA specifically provide him with a compensation 
examination for purposes of evaluating his back condition.  
He also referenced certain VA medical evidence pertaining to 
an upcoming November operation on his back.  In October 1996, 
the veteran was given written notice of the information and 
medical evidence necessary to substantiate his claim.  
Moreover, the RO has developed the record by requesting VA 
outpatient treatment reports, which were identified by the 
veteran.  Once received, the referenced VA medical records 
and reports were then associated with the claims folder, and 
they appear to be intact.  The RO also provided the veteran 
with a VA examination in October 1998, for the purposes of 
evaluating his service-connected lumbar spine disability, and 
a copy of this examination report has been associated with 
the file.  Further, the rating decisions, statements of the 
case, and supplemental statements of the case, which have 
been rendered during the pendency of this appeal, addressed 
the law and the evidentiary shortcomings of the veteran's 
claim.  The veteran has not alluded to any other evidence not 
of record and, indeed, the Board is unable to identify any 
such evidence.  Thus, adjudication of this appeal, without 
remand to the RO for initial consideration under the new law, 
poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Therefore, 
the claim of entitlement to an increased rating for chronic 
lumbosacral sprain with degenerative disc disease, L5-S1, and 
arthritis is ready for appellate review.

Factual Background

The veteran's service medical records indicate that he 
sustained a low back injury while in service.

Entitlement to service connection for lumbosacral strain was 
granted in a March 1954 rating decision, and a zero percent 
(noncompenable) rating was assigned.  The noncompesable 
rating was upheld in an August 1954 decision by the Board.  
The RO, in a subsequent rating decision of January 1986, 
increased the rating for the veteran's disability to 10 
percent disabling, and recharacterized the disability as 
chronic lumbosacral sprain with degenerative disc disease at 
L5-S1 and degenerative arthritis.  By a rating decision, 
dated in October 1994, the rating for the veteran's lumbar 
spine disability was increased to 20 percent disabling.

In September 1996, the veteran submitted a new claim for an 
increased rating for his service-connected lumbar spine 
disability.  In support of this claim, VA medical records 
reflect that in October 1995, the veteran complained of back 
pain and questionable spinal stenosis was indicated.  In 
February 1996, the veteran was seen for low back pain, which 
he complained radiated down his legs, with his right leg 
being greater than his left.  He also complained that his 
right foot dragged.  An x-ray report from the year 1994 
reportedly revealed spondylosis at L5-S1.  In addition, the 
examiner noted that the veteran had no diplopia or radicular 
signs; that his strength was 5/5; and that his sensory was 
described as "ok."  The veteran was found to have pretty 
well controlled low back pain.  The assessment was that the 
veteran had stable low back pain.

Additional VA medical records indicate that in July 1996, the 
veteran was treated again for complaints of low back pain, 
with radiation down his legs into his heels and feet.  The 
impression was that the veteran had right lower extremity 
weakness.  The plan was to have the veteran follow-up in the 
clinic after undergoing an electromyography (EMG).  Upon 
physical examination in mid-July 1996, the veteran had a 
negative straight leg raise test, and negative muscle 
wasting.  His deep tendon reflexes were 2+ in both knees, and 
his Achilles reflex was 1+.  The range of low back motion was 
limited in all aspects secondary to reported pain.  The nerve 
conduction and EMG studies were described as very 
unremarkable, indicating no radiculopathy, peripheral 
neuropathy, or any isolated nerve entrapment.

When examined by the VA in August 1996, the veteran 
complained that his back was worse, and that he experienced 
occasional right foot paresthesia.  He denied leg pain.  
Physical examination at that time revealed that the veteran 
had a slow deliberate gait, and that he was able to walk on 
his heels and toes.  His back was tender to palpation.  The 
results of an EMG were reported as essentially normal.  The 
assessment included right L5-S1 neuropathy, and a myelogram 
of the spine was indicated.  In September 1996, based on the 
results of the myelogram, the veteran was found to have 
radiculopathy at L5-S1 due to a pars fracture, for which 
surgical options were recommended.

VA medical records, dated in November 1996, reveal the 
veteran had back surgery.  A November 1996 VA discharge 
summary referred by history that the veteran had a long 
history of back pain, non-relieved with braces and physical 
therapy.  The veteran also had radiculopathy, which was 
progressive with ambulation.  He also complained of weakness 
in the right lower extremity and questionable diminished 
sensation.  It was noted that the veteran was found to have 
bilateral L5 pars interarticularis fractures.  
Preoperatively, the veteran had 4/5 strength in the right 
soleus and hamstrings, and 4+/5 in dorsiflexion and plantar 
flexion.  All of his muscle groups on the left were intact.  
The discharge summary also indicates that the veteran 
underwent L5-S1 fusion with autologous iliac crest bone graft 
and no instrumentation.

In January 1997, the lateral flexion and extension x-ray 
views of the veteran's lumbosacral spine revealed grade I 
anterolisthesis of L5 on S1, which did not change 
significantly with flexion and extension.  Mild degenerative 
changes were noted, and no lytic or blastic lesions were 
identified.

In February1997, the anterior-posterior and lateral views of 
the veteran's lumbar spine, along with a coned view of the 
lumbosacral junction, revealed that L5 was partially 
sacralized.  There was degenerative disease at the L5-S1 
level.  There was grade I anterolisthesis of L5 on S1.  
Degenerative changes were present with osteoporosis.  The 
pedicles and transverse processes were intact.  The 
impression was of diffuse osteoporosis with degenerative 
disease worse at L5-S1, with grade I anterolisthesis of L5-
S1.  A history of a spinal fusion was noted, but the bone 
graft material was not evident.

In August 1997, additional anterior-posterior and lateral 
views of the veteran's lumbar spine, along with a coned view 
of the lumbosacral junction, were obtained and compared with 
the previous views.  Grade I anterolisthesis of L5 on S1 was 
again noted, with no change during flexion and extension.  
There was degenerative disease at L5-S1, with marked joint 
space narrowing and subchondral sclerosis.

In October 1998, the veteran underwent a VA examination for 
purposes of evaluating his lumbar spine.  He related that he 
had pain in his low back, which radiated down his right leg 
and to the heel.  On a scale of one to ten, the veteran 
described his pain between six and seven.  According to the 
veteran, physical therapy and heat on his back and knee, 
reduced his pain by 50 percent.  He also found the 
precipitating factors to be mainly walking.  He found that 
the Motrin and lying down helps to alleviate his pain.  He 
also advised that he used a cane around the house.  He 
further indicated that he was unable to mow the lawn, and was 
unable to even walk.  He indicated he walked with a slow pace 
in the house, and that he was able to walk 3/4 of a mile.

Upon physical examination, the veteran had a straight right 
and left leg raise of 70/70.  His sciatic test was positive 
only at 70 degrees bilaterally.  The veteran had weakness in 
the soleus and hamstring muscles.  He was able to walk on his 
heels however, he was unable to walk on his toes.  Upon 
standing on his toes, the veteran's heel inverted.

On neurological examination, the veteran had 2+ reflexes to 
both knees and ankles.  His plantars were downgoing.  His 
extensor hallucis longus was 4/5 on the right side and 5/5 on 
the left.  There was also some numbness over the L-5 
dermatome over the medial aspect of the right leg.  The 
veteran's knee power was 5/5.  His foot dorsiflexion was 4/5.  
His foot plantar flexion was also 4/5, and his hamstring was 
4/5.

Examination of the veteran's x-ray revealed evidence of 
osteoarthritis of the lower lumbar spine with marked 
osteoporosis.  It was noted that there was apparently fusion 
of the L5-S1 with absence of any disc space.  There was 
evidence of calcification in the abdominal aorta.  
Intervertebral foramina of L4, L5 and L5-S1 was significantly 
narrowed.

The examiner noted that the veteran's back had deteriorated 
and consequently, he had to have a spinal fusion.  According 
to the examiner, since then, the veteran has continued to 
have some amount of pain in the back.  The examiner indicated 
that the veteran's backache, which is secondary to lumbar 
spondylosis and spinal instability would continue to increase 
over a period of time.

Subsequent treatment reports dated in October 1999 through 
December 1999, reflect that the veteran underwent on-going 
physical therapy for his back.

In June 2000, the RO received additional and more recent VA 
outpatient treatment reports which evidenced the veteran's 
continuation of on-going physical therapy for his back.

A treatment report dated in November 1999 reflects that the 
veteran presented for treatment.  Physical exam at this time 
indicated the veteran's back was straight and he had no 
costovertebral tenderness, although he still had his lower 
lumbar discomfort to palpation and percussion.  The veteran 
advised that the medication Motrin was helping him.  There 
was calf tenderness to palpation.  His pedal pulses were 
present.  He also had normal neurological findings in the 
lower extremities, as well as normal sensation to touch and 
pain and reflexes and strength.  The assessment was that the 
veteran had degenerative arthritis of the lumbar spine with 
radiculopathy by history.

VA outpatient treatment reports, dated from December 1999 
through May 2001 evidence the veteran's continuation of on-
going physical therapy for his back.

In January 1999, the veteran had a lumbar myelogram, as well 
as a computed tomography (CT) scan of his lumbar spine.  The 
myelogram spot films demonstrated a grade I anterolisthesis 
of L5 on S1.  It was noted that this was most likely 
degenerative in nature; however, it could be related to the 
veteran's previous total laminectomy at the L5 level.  There 
was degenerative disc and joint disease, particularly, at the 
L5-S1 and L4-5 levels.  There was also facet joint arthritis 
at the l4-5 and L3-4 level and to a lesser degree at the L4-5 
level.  Mild epidural disease at the L5-S1 level was present.  
The nerve roots were all exiting without obvious compression.  
The veteran's thecal sac was particularly patulous at the L5 
level, believed to be due to his laminectomy.

Examination of the CT scan demonstrated an unremarkable lower 
thoracic and upper lumbar spine from the T11 level through 
the L2-3 level.  There was no evidence of disc bulge or 
herniation.  There was no evidence of spinal stenosis.  The 
neural foramina were patent from the T11-12 level down tot he 
L2-3 level.

At the L3-4 level, there was a mild diffusely bulging annulus 
which flattened the ventral thecal sac.  There was also mild 
ligamentum flavum laxity with mild facet joint arthritis, 
which produced posterolateral narrowing of the thecal sac.  
There was only minimal inferior narrowing of the neural 
foramina, which did not affect the exiting nerve roots.

At the L4-5 level, there was degenerative disc disease with a 
vacuum disc phenomenon.  There was a very mildly bulging 
annulus which only slightly flattened the ventral thecal sac.  
The neural foramina were mildly narrowed inferiorly.  It was 
additionally noted that the veteran had bone graft material, 
particularly on the right, extending up to the L4-5 facet 
joint.  

At the L5-S1 level, the veteran was post status laminectomy.  
The thecal sac was particularly patulous.  There was no 
evidence of arachnoiditis.  There was a mildly bulging 
annulus.  The neural foramina were narrowed bilaterally due 
to degenerative settling and the bulging disc material.  
Lastly, evidence of a previous bone graft was noted.  The 
impression was that the veteran had total laminectomy noted 
at the L5-S1 level, with a grade I anterolisthesis of L5 on 
S1 which may have been due to degenerative disease or 
possibly the laminectomy.  Secondly, the veteran had mild 
bulging discs at the L3-4, L4-5 and L5-S1 levels, with 
narrowing of the neural foramina at the L5-S1 level 
bilaterally.

In February 1999, anterior-posterior, lateral and neutral 
views of the veteran's lumbosacral spine were compared with a 
prior study from August 1997.  There was grade I 
anterolisthesis of L5 on S1 which did not change with flexion 
or extension.  There was disc space narrowing at L5-S1, but 
the disc spaces were well-preserved at other levels.  The 
findings were described as unchanged since August 1997.

In March 1999, the veteran underwent an EMG and nerve 
conduction studies (NCS) test.  Upon physical examination, 
the veteran had no focal weakness.  His muscle stretch and 
reflexes were depressed bilaterally.  Nerve conduction 
studies indicated that the veteran's right sural sensory, 
right tibial motor and right peroneal motor responses were 
normal.  The veteran's bilateral H-reflexes were prolonged in 
latency and low in amplitude.  It was noted that this finding 
was unchanged from the previous EMG in July 1996.  The 
overall impression was that the veteran's EMG/NCS did not 
show any electrodiagnostic evidence for a lumbosacral 
radiculopathy.  Several mild findings consisting of abnormal 
H-reflexes bilaterally were seen on nerve conduction studies, 
and these were present on the last EMG/NCS in July 1996.  It 
was noted that these findings were not electrodiagnostic 
evidence, but were suggestive of bilateral S1 
radiculopathies.  The finding was described as chronic in 
nature.  The examiner noted that the veteran's H-reflexes may 
not revert back to normal despite successful surgery.

In April 1999, the veteran was seen in neurosurgery.  The 
examiner recommended that the veteran be referred to the 
anesthesia pain clinic.  He advised that there was no 
indication the veteran currently required surgical 
intervention.  He noted that the veteran did not need to be 
seen again in routine follow-up unless he developed new 
symptoms.

In July 2000, the veteran submitted additional medical 
reports in regards to treatment he had received since October 
1998 to date.  The referenced treatment reports reflect the 
veteran was treated on a consistent basis primarily for his 
heart.

Legal Analysis

The veteran contends that his current 20 percent rating does 
not adequately reflect the severity of his service-connected 
lumbar spine disability.

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  Id.  The VA has a 
duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991).  When after a careful review of all 
available and assembled data a reasonable doubt arises 
regarding the degree of disability, such reasonable doubt 
must be resolved in favor of the claimant.  38 C.F.R. § 4.3 
(2001).

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are to be considered in evaluation disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology, which produces 
disability, warrants the minimum compensation.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59 (2001).

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2001).  Therefore, when there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2001).

In this case, the veteran's chronic lumbosacral sprain with 
degenerative disc disease at L5-S1 and arthritis has been 
rated in accordance with disorders of the spine.  See 
38 C.F.R. § 4.71a.  Currently, the pertinent medical evidence 
of record collectively shows that the veteran's lumbar spine 
disability is most notably manifested by grade I 
anterolisthesis of L5 on S1; degenerative disc and joint 
disease, particularly at the L5-S1 and L4-5 levels; and mild 
bulging discs at the L3-4, L4-5, and L5-S1 levels with 
narrowing of the neural foramina at the L5-S1 level 
bilaterally.  Based on these manifestations, the Board 
determines that the criteria of Diagnostic Code 5293 (which 
pertains to intervertebral disc syndrome) is for application 
in this case.  See Butts v. Brown, 5 Vet. App. 532 (1993) 
(holding that the Board's choice of diagnostic code should be 
upheld so long as it is supported by an explanation and 
evidence).

Pursuant to Diagnostic Code 5293, a 20 percent evaluation is 
warranted when there is evidence of moderate intervertebral 
disc syndrome with recurring attacks.  A 40 percent 
evaluation is warranted when there is evidence of severe 
invertebral disc syndrome with recurring attacks with 
intermittent relief.  A 60 percent evaluation is for 
application when the disability is pronounced and is 
manifested by persistent symptoms compatible with sciatic 
neuropathy, with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  38 C.F.R. § 4.17a.

Based on a review of the medical evidence and the veteran's 
contentions, the Board determines that the veteran's lumbar 
spine disability more nearly approximates the criteria for a 
40 percent evaluation under Diagnostic Code 5293.  In this 
regard, there is evidence indicating that the veteran suffers 
from grade I anterolisthesis and invertebral disc syndrome, 
particularly at the L5-S1 and L4-5 levels.  In addition, he 
has mild bulging discs at the L3-4, L4-5 and L5-S1 levels 
with narrowing of the neural foramina at the L5-S1.  Due to 
these manifestations, the record reflects that veteran has 
complained of recurring attacks of pain, for which he has 
received intermittent relief.  In this context, multiple 
outpatient treatment reports reflect that the veteran was 
seen and treated for complaints of low back pain, which 
radiated down his legs into the heels and feet.  During his 
October 1998 VA examination, the veteran recounted that the 
precipitating factors leading to his pain were mainly 
walking.  He indicated that physical therapy and heat on his 
back reduced his pain by 50 percent, and that he stated that 
pain medication, such as Motrin, in addition to lying down 
also helped to alleviate his pain.  The physical therapy 
reports further reflect that the veteran received on-going 
treatment for his back, which has continued through most 
recently into May 2001.  Since the evidence of record 
consistently shows that the veteran has recurring attacks of 
pain with intermittent relief, rather than symptoms 
associated with little intermittent relief, a 40 percent 
rating under Diagnostic Code 5293 is warranted in this case.  
See 38 C.F.R. § 4.40, 4.45, 4.71a, Diagnostic Code 5293.  See 
generally Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997); 
DeLuca v. Brown, 8 Vet. App. 202, 205 (1995) (discussing the 
Board's obligation to explain how pain was factored into its 
evaluation of the veteran's disability).  Accordingly, an 
increased rating is warranted.

An increased rating in excess of 40 percent, however, is not 
warranted, because the evidence does not reflect that the 
neurologic findings and other manifestations of the veteran's 
disability rise to the level of pronounced intervertebral 
disc syndrome.  For instance, in January 1999, the results of 
the lumbar myelogram disclosed that the veteran's nerve roots 
were all exiting without obvious compression.  A subsequent 
CT scan of the lumbar spine revealed only minimal inferior 
narrowing of neural foramina at the L3-4 level, which did not 
affect the exiting nerve roots, and that the neural foramina 
were narrowed (bilaterally) due to degenerative settling and 
bulging disc material.  In February 1999, the anterior-
posterior, lateral, and neutral views of the lumbosacral 
spine revealed disc space narrowing at L5-S1, and that the 
disc spaces were well preserved at the other levels.

Moreover, the veteran has also indicated that he suffers from 
radiating pain, and that his radiculopathy warranted surgery 
in November 1996.  However, upon neurological examination in 
October 1998, the veteran demonstrated 2+ reflexes to both 
knees and ankles.  His extensor hallucis longus was 4/5 on 
the right side and 5/5 on the left.  A treatment report, 
dated in November 1999, reveals the veteran had normal 
neurological findings in the lower extremities, as well as 
normal sensation to touch and pain and reflexes and strength.  
Similarly, the March 1999 nerve conduction studies disclosed 
that the right tibial motor and right peroneal motor 
responses were normal.  Indeed, the overall impression was 
that the veteran's EMG and nerve conduction studies did not 
show any electro-diagnostic evidence for lumbosacral 
radiculopathy.  As such, the probative medical evidence of 
records shows that the neurological findings are not more 
than severe.  For these reasons and bases, the Board finds it 
reasonable to conclude that the evidence of record more 
closely defines a disability picture that is manifested by 
severe symptoms with recurring attacks with intermittent 
relief.  Accordingly, a 40 percent rating, and no higher, is 
warranted for the veteran's chronic lumbosacral sprain with 
degenerative disc disease at L5-S1 and arthritis.

In rendering this decision, the Board notes that the 
veteran's lumbar spine disability may also be evaluated under 
other potentially applicable diagnostic codes.  Notably, 
however, the Board observes that highest schedular rating 
provided under diagnostic codes 5292 (limitation of lumbar 
spine motion) and 5295 (lumbosacral strain) is 40 percent.  
38 C.F.R. § 4.71a.  Since the Board has already determined 
that a 40 percent rating is currently warranted for the 
veteran's chronic lumbosacral sprain with degenerative disc 
disease at L5-S1 and arthritis, under Diagnostic Code 5293, 
further consideration under these diagnostic codes, which 
provide no higher than a 40 percent rating, would be futile 
and non-beneficial to the veteran.

Further, a 60 percent rating under diagnostic code 5285 
requires evidence of abnormal mobility which requires a neck 
brace (jury mast).  However, the medical data of record are 
not clinically characteristic of any deficit involving the 
veteran's gait or coordination, or that he currently requires 
the use a neck brace for balanced mobility.  Hence, an 
evaluation in excess of 40 percent under diagnostic code 5285 
is not warranted.  In a similar manner, a higher evaluation 
is not warranted under either diagnostic code 5286 or 5289, 
in light of the fact that there is no medical evidence which 
demonstrates ankylosis of the spine, or of the lumbar spine 
in particular.  As the foregoing clinical record shows no 
evidence of abnormal mobility requiring a neck brace, or 
ankylosis of the lumbar spine, the record shows that the 
veteran's chronic lumbosacral sprain with degenerative disc 
disease at L5-S1 and arthritis is most appropriately 
evaluated at the 40 percent rate under diagnostic code 5293.

Likewise, the Board notes that although there is evidence on 
file showing the presence of increased symptomatology, there 
is nevertheless a lack of evidence regarding an exceptional 
or unusual disability picture with related factors, such as 
marked interference with employment or frequent periods of 
hospitalization, so as to warrant referral of this case to 
appropriate VA officials for consideration of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1); Shipwash 
v. Brown, 8 Vet. App. 218 (1995).  The record does not 
reflect that the veteran's chronic lumbosacral sprain with 
degenerative disc disease at L5-S1 and arthritis has recently 
required him to undergo hospitalization (other November 1996 
back surgery), nor is there any evidence indicating he has 
had a marked interference with employment due to his lumbar 
spine disability so as to render impractical the application 
of the regular schedular standards under 38 C.F.R. § 4.17a, 
Diagnostic Code 5293.  Thus, based on the evidentiary record, 
the aforementioned assignment of a 40 percent schedular 
rating under 38 C.F.R. § 4.17a, Diagnostic Code 5293, has 
already adequately addressed, as far as can practicably be 
determined, the average impairment of earning capacity due to 
the veteran's chronic lumbosacral sprain with degenerative 
disc disease at L5-S1 and arthritis.  Therefore, the criteria 
for submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996).

Full consideration has been given to the requirement of 
38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the 
current level of the veteran's disability in his favor.  
However, the medical evidence in this case does not create a 
reasonable doubt regarding the current level of his 
disability.  Thus, the reasonable doubt doctrine does not 
apply.  38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Subject to the provisions governing the award of monetary 
benefits, a 40 percent rating for chronic lumbosacral sprain 
with degenerative disc disease, L5-S1, and arthritis is 
granted.


		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

 

